DETAILED ACTION
Claims 26-43 are pending. 
Assignee: IBM
Priority: 8/28/2017(continuation 15/687,993)


	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 26-43 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claims 1, 32 and 38 each contain the following limitations that distinguish from the prior art:
“…storing a plurality of extents of a plurality of logical volumes in a plurality of ranks, wherein each logical volume of the plurality of logical volumes is comprised of a plurality of extents including a first extent, wherein there is only one first extent in each logical volume, and wherein for each logical volume, the first extent of the logical volume stores a directory information of the logical volume; determining that first extents stored in each rank of the plurality of ranks have 
A related prior art is Zou(20180097875) where the method enables transferring source data directly to the low-load server to reduce influence in a high-load server load, thus increasing data transfer efficiency, and hence leveling the load of the distributed database in an effective manner. The current claims distinguish from these features.   







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132